DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 requires that “ the preferred number would be” which does not limit the claim to any specific value. Further, the claim does not reference any set number because it is not clear what is intended by the language “N x (Bx and By) sensors per Y direction and M x (Bx and By) sensors per X direction.” What are N & M and what is meant by Bx & By in each instant. Examiner cannot specifically define any array or Examiner can define infinitely many arrays.
Claims 3 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 & 5 recites the limitation "edge plates" in lines 2-3 and 8, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 & 5 require “Hall effect plates to measure the Z-directed magnetic field component Bz are covered by a magnetic concentrator over the edge plates only.” What are the edge plates? Please define explicitly what is meant by “edge plates.” The figure used to make an attempt to describe this, figure 14, does not depict plates along the edge being covered, but rather a set of plates one row in. Please clarify how an inner plate is on the edge. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hohe et al (U.S. PGPub # 2012/0016614).
Regarding Independent Claim 1, Hohe teaches:
A method of utilizing a central area of a surface to measure the magnetic field using Hall effect plates that are on the surface of an area comprising: 
arranging the central regions of an Integrated Circuit (IC) with an N-row x M-column array ("N" along the Y-axis and "M" along the X-axis) of horizontal Hall effect plates that measure the Z-directed magnetic field component Bz only (See Fig. 5 & 6 Elements 102a-d below wherein the 2x2 array in the center represent the Z-axis hall sensors.); 
adding vertical Hall effect plates for Bx and By around the perimeter that measure the X- and Y-directed magnetic field component field values (See Fig. 5 & 6 Elements 104a-d & 106a-d below wherein perimeter represents the X-axis & Y-axis sensors.).

    PNG
    media_image1.png
    793
    539
    media_image1.png
    Greyscale


Regarding Claim 2, Hohe teaches all elements of claim 1, upon which this claim depends.
Hohe teaches the preferred number would be N x (Bx and By) sensors per Y direction and M x (Bx and By) sensors per X direction (All sensors come in sets of four in 2X2 arrays.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hohe et al (U.S. PGPub # 2012/0016614) in view of Hernandez-Oliver et al (U.S. PGPub # 2015/0123652).
Regarding Claim 3, Hohe teaches all elements of claim 1, upon which this claim depends.
Hohe does not explicitly teach the horizontal Hall effect plates to measure the Z-directed magnetic field component Bz are covered by a magnetic concentrator over the edge plates only.
Hernandez-Oliver teaches the horizontal Hall effect plates to measure the Z-directed magnetic field component Bz are covered by a magnetic concentrator over the edge plates only (See Fig. 3A-3C Elements 308A1, 308A2, 308C1, 308C2, 309B & 309C wherein all of these concentrators are near an edge of the respective Hall effect sensors.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hernandez-Oliver to the teachings of Hohe such that the horizontal Hall effect plates to measure the Z-directed magnetic field component Bz are covered by a magnetic concentrator over the edge plates only because this allows one to “concentrate/condense the density of the magnetic density changes/magnetic field changes” in any specific location one wants. See Abstract of Hernandez-Oliver. This would be a part of routine optimization discussed in the MPEP  Section 2144.05 IIA.
Regarding Claim 4, Hohe & Hernandez-Oliver teach all elements of claim 3, upon which this claim depends.
Hohe does not explicitly teach the magnetic concentrator is in the shape of a parallelogram.
Hernandez-Oliver teaches the magnetic concentrator is in the shape of a parallelogram (See Fig. 3A-3C Elements 308A1, 308A2, 308C1, 308C2, 309B & 309C wherein all of these concentrators are rectangular in shape, which also means that they are parallelograms.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hernandez-Oliver to the teachings of Hohe such that the magnetic concentrator is in the shape of a parallelogram because this allows one to “concentrate/condense the density of the magnetic density changes/magnetic field changes” in any specific location one wants. See Abstract of Hernandez-Oliver. The shape of the concentrator defines how the magnetic flux is concentrated and is, therefore, a part of routine optimization discussed in the MPEP  Section 2144.05 IIA.
Regarding Independent Claim 5, Hohe teaches:
A method of utilizing a central area of a surface to measure the magnetic field using Hall effect plates that are on the surface of the area comprising: 
arranging the central regions of an Integrated Circuit (IC) with an N-row x M-column array ("N" along the Y-axis and "M" along the X-axis) of horizontal Hall effect plates that measure the Z directed magnetic field component Bz only (See Fig. 5 & 6 Elements 102a-d below wherein the 2x2 array in the center represent the Z-axis hall sensors.); 
adding vertical Hall effect plates for Bx and By around the perimeter that measure the X- and Y-directed magnetic field component field values (See Fig. 5 & 6 Elements 104a-d & 106a-d below wherein perimeter represents the X-axis & Y-axis sensors.), 

    PNG
    media_image2.png
    796
    541
    media_image2.png
    Greyscale

Hohe does not explicitly teach:
wherein the horizontal Hall effect plates to measure Bz are covered by a magnetic concentrator over the edge plates only.
Hernandez-Oliver teaches: 
wherein the horizontal Hall effect plates to measure Bz are covered by a magnetic concentrator over the edge plates only (See Fig. 3A-3C Elements 308A1, 308A2, 308C1, 308C2, 309B & 309C wherein all of these concentrators are near an edge of the respective Hall effect sensors.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hernandez-Oliver to the teachings of Hohe such that the horizontal Hall effect plates to measure Bz are covered by a magnetic concentrator over the edge plates only because this allows one to “concentrate/ condense the density of the magnetic density changes/magnetic field changes” in any specific location one wants. See Abstract of Hernandez-Oliver. This would be a part of routine optimization discussed in the MPEP  Section 2144.05 IIA.
Regarding Independent Claim 6, Hohe teaches:
A method of utilizing a central area of a surface to measure the magnetic field using Hall effect plates that are on the surface of the area comprising: 
arranging the central regions of an Integrated Circuit (IC) with an N-row x M-column array ("N" along the Y-axis and "M" along the X-axis) of horizontal Hall effect plates that measure the Z directed magnetic field component Bz only (See Fig. 5 & 6 Elements 102a-d below wherein the 2x2 array in the center represent the Z-axis hall sensors.); 
adding vertical Hall effect plates for Bx and By around the perimeter that measure the X- and Y-directed magnetic field component field values (See Fig. 5 & 6 Elements 104a-d & 106a-d below wherein perimeter represents the X-axis & Y-axis sensors.), 

    PNG
    media_image2.png
    796
    541
    media_image2.png
    Greyscale

Hohe does not explicitly teach:
wherein the individual horizontal Hall effect plates at the perimeter to measure Bz are each covered by a magnetic concentrator.
Hernandez-Oliver teaches: 
wherein the individual horizontal Hall effect plates at the perimeter to measure Bz are each covered by a magnetic concentrator (See Fig. 3A-3C Elements 308A1, 308A2, 308C1, 308C2, 309B & 309C wherein all of these concentrators are near an edge of the respective Hall effect sensors.).
28.	It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hernandez-Oliver to the teachings of Hohe such that the individual horizontal Hall effect plates at the perimeter to measure Bz are each covered by a magnetic concentrator because this allows one to “concentrate/ condense the density of the magnetic density changes/magnetic field changes” in any specific location one wants. See Abstract of Hernandez-Oliver. This would be a part of routine optimization discussed in the MPEP  Section 2144.05 IIA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858